Citation Nr: 0633528	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-11 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus (diabetes), to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include consideration as being secondary to diabetes.

3.  Entitlement to service connection for a psychiatric 
disorder, to include consideration as being secondary to 
diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to April 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The issue of service connection for hypertension and a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran served in Vietnam in 1968, and has been diagnosed 
with diabetes.


CONCLUSION OF LAW

The criteria for service connection for type 2 diabetes 
mellitus have been met.  38 U.S.C.A. § 1110, 1112 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants for benefits.  
Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial disability rating and 
effective-date elements of the claim, See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.  The decision below grants service connection 
for diabetes.  As such, there is no further need to discuss 
compliance with the duties to notify and assist for this 
issue.

The evidence of record indicates that the veteran has been 
diagnosed with type 2 diabetes, for which medication has been 
prescribed.  Thus it is at least 10 percent disabling under 
Diagnostic Code 7913.  VA regulations provide presumptive 
service connection for diabetes for veterans exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.309(e).  The regulations also provide 
a presumption that veterans who served in the Republic of 
Vietnam between January 9, 1962, and May 7, 1975, were 
exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6).  

The veteran's DD-214 and additional personnel records 
indicate the veteran served in the Air Force in Thailand from 
November 9, 1967, to October 24, 1968, as a motion picture 
lab technician.  The veteran maintains he did a temporary 
tour of duty in Vietnam at the Than Son Nhut Air Force Base 
in the late summer of 1968 and he presented photographs and 
still frames taken while he was there.  The veteran has 
maintained a consistent story, and the Board finds him 
credible.  Based on the nature of the veteran's service, the 
veteran's credible testimony, and the photographs submitted 
by the veteran, the Board finds that the veteran was in 
Vietnam as he has testified.  Therefore he is presumed to 
have been exposed to herbicides, and his diabetes should be 
service-connected.  


ORDER

Service connection for diabetes is granted.


	(CONTINUED ON NEXT PAGE)

REMAND

The veteran claims he has hypertension and a psychiatric 
disorder as a result of his diabetes, which the above 
decision granted service-connection for.  Further development 
is needed on these claims.  First, at the May 2006 Travel 
Board hearing, the veteran testified that he received 
psychiatric treatment from the VA Medical Center (VAMC) in 
Canandaigua, New York.  Canandaigua VAMC treatment records 
dating in November 2001 and March 2002 report the veteran's 
history of anxiety treatment, but these mental health records 
are not associated with the claims file.  These records must 
be requested.  

Second, no VA examination was conducted for either of these 
claims, and VA examinations with opinions are necessary for 
the Board to make decisions on these claims.  See 38 U.S.C.A. 
§ 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether it is at 
least as likely as not (a 50 percent or 
greater degree of probability) that the 
veteran's hypertension is related to 
either service or a service-connected 
disability, including whether the 
hypertension was caused or aggravated by 
the service-connected diabetes.  

2.  Request mental health treatment 
records from the VAMC Canandaigua, New 
York.  

3.  Schedule the veteran for a VA 
psychiatric examination to determine 
what, if any, psychiatric disorder the 
veteran currently has.  If a psychiatric 
disorder is diagnosed, the examiner 
should state whether it is at least as 
likely as not (a 50 percent or greater 
degree of probability) that the disorder 
is etiologically related to service or a 
service-connected disability, including 
whether the a psychiatric disorder was 
caused or aggravated by the service-
connected hypertension.  All testing 
deemed necessary by the examiner should 
be performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

4.  Following any additional development 
deemed appropriate, the veteran's claims 
should again be reviewed.  If the 
benefits sought are not granted, the RO 
should issue a supplemental statement of 
the case and allow the veteran an 
appropriate opportunity to respond.  
Thereafter, the claims should be returned 
to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


